Case 4:19-cv-04058-SOH-BAB Document 30                   Filed 05/14/20 Page 1 of 1 PageID #: 208


                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     TEXARKANA DIVISION

  PHALANZA S. FRANCISCO                                                                     PLAINTIFF


  v.                                      Civil No. 4:19-cv-4058


  COOPER TIRE & RUBBER COMPANY
  and UNITED STEEL WORKERS LOCAL 752
                                                                                        DEFENDANTS

                                                ORDER

         Before the Court is the parties’ Stipulation of Dismissal Without Prejudice as to Defendant

 United Steel Workers Local 752. (ECF No. 28). The Court finds that no response is necessary and

 that the matter is ripe for consideration.

         The parties stipulate to Plaintiff’s dismissal without prejudice of his claims against Defendant

 United Steel Workers Local 752. An action may be dismissed by “a stipulation of dismissal signed by

 all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). The instant stipulation is signed by all

 parties to this case. “Caselaw concerning stipulated dismissals under Rule 41(a)(1)(A)(ii) is clear that

 the entry of such a stipulation of dismissal is effective automatically and does not require judicial

 approval.” Gardiner v. A.H. Robins Co., 747 F.2d 1180, 1189 (8th Cir. 1984). Thus, Plaintiff’s claims

 against Defendant United Steel Workers Local 752 were effectively dismissed when the parties filed

 the instant stipulation. However, the Court issues this order for purposes of maintaining the docket.

         Plaintiff’s claims against Defendant United Steel Workers Local 752 are hereby DISMISSED

 WITHOUT PREJUDICE. The Clerk of Court is DIRECTED to terminate Defendant United Steel

 Workers Local 752 as a party to this case.

         IT IS SO ORDERED, this 14th day of May, 2020.

                                                                   /s/ Susan O. Hickey
                                                                   Susan O. Hickey
                                                                   Chief United States District Judge
